Case 1:20-cv-00320-JMS-DML Document 104 Filed 04/22/21 Page 1 of 3 PageID #: 472




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  GABRIELA NIEVES,

                 Plaintiff,
  v.
                                                       Case No: 1:20-cv-00320-JMS-DML
  CARMEL CLAY SCHOOLS,

                 Defendant.


     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO AMEND CASE
   MANAGEMENT PLAN TO EXTEND LIABILITY DISCOVERY DEADLINE ONLY

        Defendant, Carmel Clay Schools (“Defendant”), respectfully submits this Response to

 Plaintiff’s Motion to Amend Case Management Plan to Extend Liability Discovery Deadline Only.

 Defendant states:

        1.      This case concerns Title IX and negligence claims advanced by Plaintiff Gabriela

 Nieves (“Plaintiff”) against Defendant.

        2.      The Court amended the discovery deadlines in this case on October 21, 2020. (Dkt.

 # 74.) Discovery related to liability issues was ordered to be completed by June 30, 2021 and the

 dispositive motion deadline was set for July 16, 2021. (Id. at p. 2.)

        3.      Defendant has produced thousands of documents in this case, which amounts to

 nearly 25,000 pages of records. Defendant disputes Plaintiff’s characterization that its responses

 to discovery have been “incomplete and evasive.” All of Defendant’s objections to discovery have

 been made under the standards set forth by the Federal Rules of Civil Procedure and timely raised.

        4.      Nevertheless, Defendant does not object to Plaintiff’s request for extension of time

 to conduct liability discovery if Plaintiff believes she needs additional time to complete it and/or

 additional time for the Court to address any discovery matters between the parties.

                                                   1
Case 1:20-cv-00320-JMS-DML Document 104 Filed 04/22/21 Page 2 of 3 PageID #: 473




        5.      Defendant only objects to Plaintiff’s request for extension of time to conduct

 liability discovery to the extent she has requested that Defendant’s dispositive motion deadline not

 be extended.

        6.      Defendant should not be expected to prepare and file a Motion for Summary

 Judgment when fact and liability discovery is still actively ongoing.

        7.      The Case Management Plan for the Southern District of Indiana contemplates that

 the Dispositive Motion Deadline will be set after the conclusion of liability issues and non-expert

 witness discovery where, as here, the parties have selected “Track 2” for the dispositive motion

 deadline.

        8.      Defendant does not object to Plaintiff’s requested extension of liability discovery,

 but requests that the Court enter an order with a corresponding extension of the dispositive motion

 deadline.

        WHEREFORE, Defendant respectfully requests that Plaintiff’s Motion to Amend Case

 Management Plan to Extend Liability Discovery Deadline Only be denied, unless the Court also

 orders a corresponding extension of the dispositive motion deadline.

        DATED: April 22, 2021


                                               Respectfully Submitted,

                                               /s/ Jessica Williams Schnelker
                                               Liberty L. Roberts, Atty. No. 23107-49
                                               Jessica Williams Schnelker, Atty. No. 31566-49
                                               CHURCH CHURCH HITTLE + ANTRIM
                                               Two North Ninth Street
                                               Noblesville, IN 46060

                                               Attorneys for Defendant Carmel Clay Schools




                                                  2
Case 1:20-cv-00320-JMS-DML Document 104 Filed 04/22/21 Page 3 of 3 PageID #: 474




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 22nd day of April, 2021, a true and exact copy of the foregoing

 was filed electronically via the Court’s Electronic filing system. Notice of this filing was sent to

 the following persons by operation of the Court’s Electronic filing system.

  Jonathan Little                                     Sandra L. Blevins
  Jessica Wegg                                        Courtney E. Endwright
  Gaby Olshemski                                      BETZ & BLEVINS
  Annemarie Alonso                                    One Indiana Square, Suite 1660
  SAEED & LITTLE, LLP                                 Indianapolis, IN 46204
  #189 – 133 W. Market St.                            T: 317-687-2222
  Indianapolis, IN 46204                              litigation@betzadvocates.com
  T: 317-721-9214
  Email: jon@sllawfirm.com                            Attorneys for Non-Party Raymond Lawrence
  Email: jessica@sllawfirm.com
  Email: gaby@sllawfirm.com
  Email: annie@sllawfirm.com

  Attorneys for Plaintiff



                                               /s/ Jessica Williams Schnelker

 Liberty L. Roberts
 Jessica Williams Schnelker
 CHURCH CHURCH HITTLE + ANTRIM
 Two North Ninth Street
 Noblesville, IN 46060
 T: (317)773-2190 / F: (317)773-5320
 LRoberts@cchalaw.com
 JSchnelker@cchalaw.com




                                                  3
